DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/452,356 on September 2, 2020. Claims 1, 2, 4-6 and 8-12 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2020 has been entered.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 1 recites therein “even if a touch position before movement of the detected touch is a part other than the second content”.

Initially, Applicant refers to Figures 7A-7E, [0124] for support of this feature. However, upon reviewing these cited portions, while a touch input can indeed be detected in the second display area 702 (as opposed to the first display area 701), the claim language “before movement” ties this limitation to the second condition of Claim 1, notably changing the second content without movement of a part of the first content outside the second content (the term “movement” is not referred to in the claim before this, so examiner relies on/ties together these two limitations). However, from Figures 7B, 7D, [0124] notes the entire screen 701 is to be scaled up or scaled down and this is contradictory to the claim language as the first content (701) is not to be changed. 

To clarify, the term “before movement” causes an issue and this specific scenario does not seem to have support in the specification. These issues are not resolved in dependent Claims 2, 4-6 and 8-10. Furthermore, these issues also exist in Claims 11 and 12.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 2, 4-6 and 8-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites therein “even if a touch position before movement of the detected touch is a part other than the second content”.

Respectfully, while some of these issue are raised in the first paragraph rejection under this section, the claim limitation itself is vague/indefinite. It is unclear how/which limitation this above limitation is meant to refer to. Is it the first condition (less than a predetermined pressing force) or a second condition (at the predetermined force). While it seems like it is more relevant for the second condition, the claim language needs to be better clarified. Terms like “even if” lack clarity and respectfully, Applicant is asked to better define this limitation as it relates to one of the conditions.

For purposes of interpretation, the newly added limitation will be examined as it relates to the second condition, pending correction.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 2, 4-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. ( US 2011/0050608 A1 ) in view of Dakin et al. ( US 2016/0202865 A1 ).

Homma teaches in Claim 1:
An electronic device ( [0002] discloses an information processing apparatus ) comprising: 
a touch-detecting unit that is capable of detecting a touch with a display unit ( Figure 2, [0011], [0050] discloses the apparatus has a display device 101 with an associated touch panel 102/105 for detecting user input ); and 
( Figure 3, [0051] disclose a CPU 108 which controls the various components of the apparatus, including the display device ), 
wherein, when a second content is displayed in an area within a first content ( Figure 6, [0067]+ disclose an initial state with a map viewer (read as a first content) and within this area, a pin 221 is shown (read as a second content) ), the control unit controls the display unit such that a display range of the first content is changed together with a change in a display position of the second content in response to detection of a touch with an operation surface at a pressing force less than a predetermined pressing force and a change in a touch position ( Figure 6 notes of two possible reactions to the initial state, with the goal being able to distinguish between a drag and scroll operation. To clarify, [0068] discloses a touch without drag resulting in the lower state. Figure 4, etc disclose that this has relatively low pressure aspects (compared to the other/second state, which will be described below; please see the lower pressure values in Figure 4). As a result, the screen is scrolled (in the direction of the touch direction, i.e. change in touch position), which results in both a change for the map viewer and the pin (note the differences between the initial state and this state). [0062]-[0063] disclose details of the operation tool 210 (user’s finger) starts to contact with the touch panel at t1 and then at t3 it begins to move. As noted above, the pressure is relatively low even as the drag occurs. To clarify, the initial step of touch is still present, i.e. a pressing force which is less than a predetermined force/low (which is how it is distinguished from Figure 5’s touch and drag, which has higher pressure values) ), and such that a display range of the second content is changed without movement of a part of the first content outside the second content in response to detection of a touch with the operation surface at the ( Figure 6 details the other possible reaction to the initial state, namely a touch and drag and this has relatively higher pressure aspects (compared to the first state; please see the higher pressure values in Figure 5). As a result, only the pin 221 is moved while the map viewer does not change. Again, this is based on the change in touch position, i.e. touch direction ); but

Homma does not explicitly teach “even if a touch position before movement of the detected touch is a part other than the second content”.

However, in the same field of endeavor, touch input on a GUI system, Dakin teaches of user input on a touch-sensitive display 502, ( Dakin, [0198] ). Content can be moved in light of touch positioning, intensity/pressure aspects, similar to Homma as well, ( Dakin, [0080] ).In particular, on a content window 506, which has a plurality of items, such as 510, 512, 514, etc, these items can be scrolled and/or held stationary in light of a user input, such as described in [0205] with an initial finger contact 520-a (before movement) followed by subsequent movement in the direction 522. This movement, further shown in follow up Figures 5B+ show that items such as 512, 514 ([0203] discloses these as third type; read as akin to Homma’s second content) can be scrolled, whereas an item such as 510 ([0197], [0203] discloses this as a first type), can be held stationary, [0197]). The key point here is that some actions, similar to Homma, can be performed without directly touching the content to be changed, such as not placing the user input on 512, 514, etc. The touch input, in a free/open space of the document 505, can allow for ease of input while still allowing the ability to scroll. 



As per Claim 2:
Homma does not explicitly teach “wherein the control unit changes a color of a frame that represents a display area of the second content depending on a pressing force of the touch with the operation surface.” (emphasis on the color of a frame).

However, the way of changing the content to highlight to the user is a design choice issue and not a patentable distinction. Respectfully, Homma teaches of being able to do distinguish between multiple types of actions and how the user is able to realize how the pressure levels they are imparting affect the display content is a design choice issue. Other embodiments disclose being able to provide cross-out, expansion, etc and changing the color is simply another way to distinguish. 

Respectfully, one of ordinary skill in the art, at the effective filed date of the invention, would be motivated to change the color, etc, with the motivation that it is a design choice issue.



	The electronic device according to claim 1, wherein the control unit controls the display unit such that a target the display range of which is changed in response to the change in the touch position is switched depending on a pressing force that is detected by a pressure-detecting unit regardless of the touch position when the operation surface is touched. ( Figures 4 and 5 note two distinct possibilities, drag without touch and touch and drag. These are primarily focused on pressure aspects and can occur anywhere on the touch panel, i.e. regardless of the touch position. It results in changes to the display content, i.e. a target )

	Homma teaches in Claim 5:
	The electronic device according to claim 1, wherein the control unit determines which of the contents the display range of which is to be changed depending on a pressing force of the touch when the second content is touched. ( Figure 6, [0068] disclose details of the pin 221, which is the interpreted second content. Based on the pressure levels, at least two different results can occur which both affect the pin content )

	Homma teaches in Claim 6:
	The electronic device according to claim 1, wherein the control unit controls the display unit such that the display range of the first content is changed together with the change in the display position of the second content in response to the change in the touch position regardless of a pressing force of the touch when a part of the first content outside the second content is touched. ( Figures 4 and 6 disclose details on the touch without drag, which again, has relatively low pressure requirements. Figure 8, [0091] disclose a flowchart monitoring the pressure value and in general, if it is low pressure, an action is taken. The action is taken at t4, [0062], i.e. when the pressure dissipates, i.e. regardless of a pressing force at this time )

	Homma teaches in Claim 8:
	The electronic device according to claim 1, wherein the control unit controls the display unit such that the display range of the content the display range of which has been changed the last time is changed regardless of a pressing force of the touch when the touch position is changed again within a predetermined period after the change in the touch position. ( Figure 8, [0094] disclose step S107, for example, which monitors for changes within a predetermined time. Furthermore, please note Figures 4 and 5 which show different time plots to accurately measure the pressure over time. This is important to distinguish between drag without touch and touch and drag as both actions have drag component, i.e. change in touch position )

	Homma teaches in Claim 9:
	The electronic device according to claim 8, wherein, when the touch position is changed after the predetermined period or more has elapsed, the control unit determines which of the contents the display range of which is to be changed depending on the pressing force of the touch when the touch position is changed after the predetermined period or more has elapsed. ( Figure 8, [0094] disclose follow ups to S107, as well as the reasoning with regards to Figures 4 and 5 discussed in Claim 8. Based on the pressure levels as well as the amount of change (predetermined period), a decision is made as to what changes to make to the content(s) )


	The electronic device according to claim 1, further comprising: a pressing-force-detecting unit that detects a pressing force against the operation surface. ( Figure 2, [0050] disclose a pressure sensor 105 which can detect the amount of pressure the user applies )

	Homma teaches in Claim 11:
	A method for controlling an electronic device ( [0002] discloses an information processing apparatus ) that includes a touch-detecting unit that is capable of detecting a touch with a display unit ( Figure 2, [0011], [0050] discloses the apparatus has a display device 101 with an associated touch panel 102/105 for detecting user input ), the method comprising: 
a display control step of displaying a content on the display unit ( Figure 3, [0051] disclose a CPU 108 which controls the various components of the apparatus, including the display device ); 
a control step of changing a display range of a first content together with a change in a display position of a second content ( Figure 6, [0067]+ disclose an initial state with a map viewer (read as a first content) and within this area, a pin 221 is shown (read as a second content) ) in response to detection of a touch with an operation surface at a pressing force less than a predetermined pressing force and a change in a touch position when the second content is displayed in an area within the first content ( Figure 6 notes of two possible reactions to the initial state, with the goal being able to distinguish between a drag and scroll operation. To clarify, [0068] discloses a touch without drag resulting in the lower state. Figure 4, etc disclose that this has relatively low pressure aspects (compared to the other/second state, which will be described below; please see the lower pressure values in Figure 4). As a result, the screen is scrolled (in the direction of the touch direction, i.e. change in touch position), which results in both a change for the map viewer and the pin (note the differences between the initial state and this state). [0062]-[0063] disclose details of the operation tool 210 (user’s finger) starts to contact with the touch panel at t1 and then at t3 it begins to move. As noted above, the pressure is relatively low even as the drag occurs. To clarify, the initial step of touch is still present, i.e. a pressing force which is less than a predetermined force/low (which is how it is distinguished from Figure 5’s touch and drag, which has higher pressure values) ); and 
a control step of changing a display range of the second content without movement of a part of the first content outside the second content in response to detection of a touch with the operation surface at the predetermined pressing force or more and a change in the touch position when the second content is displayed in an area within the first content ( Figure 6 details the other possible reaction to the initial state, namely a touch and drag and this has relatively higher pressure aspects (compared to the first state; please see the higher pressure values in Figure 5). As a result, only the pin 221 is moved while the map viewer does not change. Again, this is based on the change in touch position, i.e. touch direction ); but

Homma does not explicitly teach “even if a touch position before movement of the detected touch is a part other than the second content”.

However, in the same field of endeavor, touch input on a GUI system, Dakin teaches of user input on a touch-sensitive display 502, ( Dakin, [0198] ). Content can be moved in light of touch positioning, intensity/pressure aspects, similar to Homma as well, ( Dakin, [0080] ).In particular, 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement ability to scroll/effect change on the GUI without necessarily being directly on an item (second content or any type of content), as taught by Dakin, with the motivation that it would be convenient to control an entire window, as well as content within, without necessarily having to touch directly on the item, adding to convenience/usability in a touch environment.

	Homma teaches in Claim 12:
	A non-transitory computer-readable storage medium that stores a program that is executable by a computer that executes a method for controlling an electronic device that includes a touch-detecting unit that is capable of detecting a touch with a display unit, the method comprising: ( Figure 3, [0056]-[0057] disclose details on the non-volatile memory 106 and RAM 107 which configure the apparatus 100, i.e. through stored programs. Respectfully, these components store the instructions which allow the apparatus to operate. [0002] discloses an information processing apparatus for which these instructions are carried out for )
a display control step of displaying a content on the display unit ( Figure 3, [0051] disclose a CPU 108 which controls the various components of the apparatus, including the display device ); 
a control step of changing a display range of a first content together with a change in a display position of a second content ( Figure 6, [0067]+ disclose an initial state with a map viewer (read as a first content) and within this area, a pin 221 is shown (read as a second content) ) in response to detection of a touch with an operation surface at a pressing force less than a predetermined pressing force and a change in a touch position when the second content is displayed in an area within the first content ( Figure 6 notes of two possible reactions to the initial state, with the goal being able to distinguish between a drag and scroll operation. To clarify, [0068] discloses a touch without drag resulting in the lower state. Figure 4, etc disclose that this has relatively low pressure aspects (compared to the other/second state, which will be described below; please see the lower pressure values in Figure 4). As a result, the screen is scrolled (in the direction of the touch direction, i.e. change in touch position), which results in both a change for the map viewer and the pin (note the differences between the initial state and this state). [0062]-[0063] disclose details of the operation tool 210 (user’s finger) starts to contact with the touch panel at t1 and then at t3 it begins to move. As noted above, the pressure is relatively low even as the drag occurs. To clarify, the initial step of touch is still present, i.e. a pressing force which is less than a predetermined force/low (which is how it is distinguished from Figure 5’s touch and drag, which has higher pressure values) ); and 
a control step of changing a display range of the second content without movement of a part of the first content outside the second content in response to detection of a touch with the operation surface at the predetermined pressing force or more and a change in the touch position when the second content is displayed in an area within the first content ( Figure 6 details the other possible reaction to the initial state, namely a touch and drag and this has relatively higher pressure aspects (compared to the first state; please see the higher pressure values in Figure 5). As a result, only the pin 221 is moved while the map viewer does not change. Again, this is based on the change in touch position, i.e. touch direction ); but

Homma does not explicitly teach “even if a touch position before movement of the detected touch is a part other than the second content”.

However, in the same field of endeavor, touch input on a GUI system, Dakin teaches of user input on a touch-sensitive display 502, ( Dakin, [0198] ). Content can be moved in light of touch positioning, intensity/pressure aspects, similar to Homma as well, ( Dakin, [0080] ).In particular, on a content window 506, which has a plurality of items, such as 510, 512, 514, etc, these items can be scrolled and/or held stationary in light of a user input, such as described in [0205] with an initial finger contact 520-a (before movement) followed by subsequent movement in the direction 522. This movement, further shown in follow up Figures 5B+ show that items such as 512, 514 ([0203] discloses these as third type; read as akin to Homma’s second content) can be scrolled, whereas an item such as 510 ([0197], [0203] discloses this as a first type), can be held 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement ability to scroll/effect change on the GUI without necessarily being directly on an item (second content or any type of content), as taught by Dakin, with the motivation that it would be convenient to control an entire window, as well as content within, without necessarily having to touch directly on the item, adding to convenience/usability in a touch environment.

Response to Arguments
11.	Applicant’s arguments considered, but are respectfully moot in grounds of new rejection(s).
	Please note the updated rejection in light of the claim amendments, particularly the Dakin reference to address these new claim amendments. As a result, Applicant’s arguments are considered moot at this point.	

Conclusion
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621